 In the Matter of ELK LUMBER COMPANYandLUMBER AND SAWMILLWORKERS UNION, LOCAL No. 3063, AFLCase No. 36-CA-53.-Decided September 20,1950DECISION AND ORDERUpon an amended charge filed on July 18, 1949, by Lumber and Saw-millWorkers Union, Local No. 3063, AFL, herein called the Union,the General Counsel of the National Labor Relations Board, hereincalled, respectively, the General Counsel and the Board, by the Re-gional Director for the Nineteenth Region (Seattle, Washington),issued a complaint,dated December 30,-1949, against Elk LumberCompany, herein called the Respondent, alleging that the Respondenthad engagedin and was engaging in unfair labor practices affectingcommerce,within the meaning of Section 8(a) (1) and(3) and Sec-tion 2 (6) and (7) of the Act. Copies of the complaint, the amendedcharge, and notice of hearing were duly served upon the Respondentand the Union.With respect to the unfair labor practices,the complaint allegedthat on or about February 7, 1949, the Respondent discharged fivenamed employees without warning,and thereafter refused to rein-state them,because they had engaged in concerted activities to pro-test the Respondent's unilateral act of changing the method of com-putation of pay from a piece-rate basis to an hourly rate.Thereafter,the Respondent filed its answer,in which it admittedcertain allegations of the complaint,but denied that it had engaged inthe alleged unfair labor practices.The Respondent also filed a motionasking the Board to dismiss the complaint allegedly because it hadbeen issuedin violation of Section 10 (a), (b),and (c)of the Actand related sections of the Board's Rules and Regulations and State-ments of Procedure.Pursuant to notice,a hearing was held on January 24,1950, at Med-ford, Oregon, before Wallace E.Royster, the Trial Examiner dulydesignatedby the Chief-Trial Examiner.The General Counsel, theRespondent,and the Union were represented and participated in thehearing.All parties were afforded full opportunity to be heard, to91 NLRB No. 60.333 334DECISIONSOF NATIONALLABOR RELATIONS BOARDexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.At the opening of the hearing, the Trial Examiner denied the mo-tion to dismiss previously .filed by the Respondent.'At the close ofthe General Counsel's case, the Respondent moved to dismiss the com-plaint on the ground that no violation of the Act had been shown.The Trial Examiner granted the motion orally from the bench andclosed the hearing.Thereafter the General Counsel filed a petition, together with a sup-porting brief, asking the Board to review the Trial Examiner's actionin granting the Respondent's motion to dismiss the complaint.TheRespondent filed a brief in opposition to the petition.The Board hasconsidered the petition for review and finds that it is without merit,for the reasons hereinafter discussed.The Board has also reviewedthe other rulings made by the Trial Examiner at the hearing and findsthat no prejudicial error was committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTElk Lumber Company is a California corporation having a millin the vicinity of Medford, Oregon, where it is engaged in the pro-duction and sale of lumber. Its annual purchases, consisting princi-pally of logs and machinery, are valued in excess of $500,000; allpurchases are made within the State of Oregon. It annually sellsrough and finished lumber valued in excess of $500,000, of which 80percent is sold or shipped to points outside the State.The Respondent admits, and we find, that it is engaged in commercewithin the meaning of Section 2 (6) and (7) of the Act.H. THE ORGANIZATION INVOLVEDLumber and Sawmill Workers Union, Local No. 3063, AFL, is alabor organization within the meaning of Section 2 (5) of the Act.'Because of our dismissal of the complaint on other grounds,we consider it unnecessaryto consider this ruling of the Trial Examiner. ELK LUMBER COMPANY335III. THE ALLEGED UNFAIR LABOR PRACTICESA. The material facts 2For some time before February 7,1949, the five individuals named inthe complaint 3 were employed by the Respondent as carloaders.OnFebruary 7, they were discharged.The circumstances surrounding the discharges were as follows :Until January 1949, most of the lumber manufactured at theRespondent's mill was carried by chain from the planing machineto railroad cars, where carloaders, working in pairs, loaded it forshipment.The loading, which was done directly from the end of thechain, had to be carried on at high speed in order to keep up with theplaner.Because of the strenuous nature of the work, the carloaderswere paid on a gyppo (piecework) basis. They earned, on an average,$2.71 an hour.A crew of two men could load from two to three carsa day if the planer ran steadily, but because of frequent interruptionsin its operation, they averaged only about a car and a half a day.On January 3, 1949, as a result of certain physical improvements in'the plant, the Respondent changed the method of loading.There-after, the lumber was taken by carrier from the planer to a loadingplatform, and the actual loading was clone from it.As a result, thework of the carloaders was both easier and more steady.At the same time, the Respondent unilaterally changed the rate ofpay of the carloaders to $1.521/2 an hour. Some of the carloaders there-upon decided among themselves that it was sufficient to load one cara day, and proceeded to work at approximately that rate until Feb-ruary 7.The rate was adopted, according to their testimony, becauseitwas the quota at other plants in the same area, and because they"thought one carload was a good day's work at a dollar and a half."Admittedly, they could have loaded more cars in a day, would havedone so for more pay, and knew that the Respondent was not satisfiedwith their production.The Respondent did not at any time set a quota for the carloadingoperation or warn the carloaders that they would be discharged ifthey failed to increase their production.However, on February 1,1949, George C. Flanagan, the Respondent's vice president and man-ager, invited them to dinner at his house to discuss the situation 42 These findings are based on the evidence introduced by the General Counsel.Becauseof the Trial Examiner'sfavorable ruling on the Respondent'smotion to dismiss, theRespondent offered no evidence.3B. W. Coltts,J.A. Johanson,James V. Johnson,W. F. Herring, and H. M. Lovenborg.4All the complainants except Coltts attended the dinner.In addition,at least two orthree other carloaders were present. 336DECISIONSOF NATIONALLABOR RELATIONS BOARDDuring the course of the discussion, he asked them for suggestions forimproving production.One of them, apparently speaking for andwith the approval of the entire group that had engaged in the slow-down, suggested that the Respondent either return to the pieceworkrate of pay or increase the hourly rate, and made it clear that the mendid not intend to increase their production unless they were given acorresponding increase in pay.Flanagan said that he would investi-gate the practice at another mill in the vicinity, which he was aboutto visit, and would report back to them. Thereafter, he visited the millin question, but he made no report.On February 7, 1949, the five carloaders named in the complaint,who had not struck but continued to work at their own chosen pacein the interim, were given their final checks.Kennedy, the planingmill superintendent, merely told one of them that "we can't make itgo that way, so we have got to find some new faces." Two carloadersnot named in the complaint were discharged at the same, time; onewas later rehired because the Respondent decided that he had notwanted to join in the slowdown and that his decreased productionwas the fault of his partner, Coltts.At least three carloaders werenot discharged, two of them, according to Flanagan, because they wereloading more than the others, and the third because he was really ayard lumber handler, not a carloader.B. ConclusionsThe Respondent contends, and the Trial Examiner apparentlyfound,' that the five carloaders were discharged, not for having en-gaged in concerted activities, as alleged in the complaint, but becausetheir production was not satisfactory. It is clear, however, that theirfailure to produce was the result of an agreement to slow down. Inour opinion, therefore, the only question presented is whether thisconduct was a form of concerted activity protected by the Act.Webelieve, contrary to the contention of the General Counsel, that itwas not.Section 7 of the Act guarantees to employees the right to engage inconcerted activities for the purpose of collective bargaining or othermutual aid or protection.However, both the Board and the courtshave recognized that not every form of activity that falls within theThe Trial Examiner's concluding finding was as follows :I conclude that these five men named in the complaint were not discharged becauseof their concerted activity,but that they were discharged because of their concertedrefusal in the course of their employment to work at a speed or at a rate or to produceto the extent that the employer felt that they should,and that the employer's insistenceupon a higher rate of production was not a design to discourage or to punish theemployees for acting concertedly. ELK LUMBER COMPANY337letter of this provision is protected-'The test, as laid down by theBoard in theHarnischfeger Corporationcase,' and referred to withapparent approval by the Supreme Court in the recentWisconsincase's is whether the particular activity involved is so indefensibleas to warrant the employer in discharging the participating employees.Either an unlawful objective or the adoption of improper means ofachieving it may deprive employees engaged in concerted activitiesof the protection of the Act.Here, the objective of the carloaders' concerted activity-to inducethe Respondent to increase their hourly rate of pay or to return tothe piecework rate-was a lawful one.To achieve this objective,however, they adopted the plan of decreasing their production to theamount they considered adequate for the pay they were, then receiving.In effect, this constituted a refusal on their part to accept the termsof employment set by their employer without engaging in a stoppage,but to continue rather to work on their own terms. The courts, in some-what similar situations, have held that such conduct is justifiable causefor discharge.Thus, in theConncase,° the court of Appeals for theSeventh Circuit found that the employer was justified in dischargingemployees who ref used to work overtime, saying :We are aware of no law or logic that gives the employee the rightto work upon terms prescribed solely by him.That is plainlywhat was sought to be done in this instance. It is not a situationin which employees ceased work in protest against conditions im-posed by the employer, but one in which the employees soughtand intended to work upon their own notion of the terms whichshould prevail. If they had a right to fix the hours of their em-ployment, it would follow that a similar right existed by whichthey could prescribe all conditions and regulations affecting theiremployment.And in theMontgomery Wardcase,10 in which employees at one of theemployer's plants refused to process orders from another plant wherea strike was in progress, the Court of Appeals for the Eighth Circuitsaid :It was implied in the contract of hiring that these employeeswould do the work assigned to them in a careful and workman-likemanner; that they would comply with all reasonable ordersB InternationalUnion, U.A. W. A., A.F. of L., Local232, et at. Y. Wisconsin EmploymentRelations Board, et at.,336 U. S. 245,and casestherein cited.7 9 NLRB 676.8 See footnote 6,supra.BC.108 F. 2d 390 (C. A. 7), cited with appreyal by theSupremeCourt in theWisconsincase,supra.10N. L. R. B. v. Montgomery WardeiCo.,157 F.2d 486(C. A. 8). 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDand conduct themselves so as not to work injury to the employer'sbusiness; that they would serve faithfully and be regardful ofthe interests of the employer during, the term of their service,and carefully discharge their duties to the extent reasonablyrequired . . . Any employee may, of course, be lawfully dis-charged for disobedience of the employer's directions in breachof his contract . . . While, these employees had the undoubtedright to go on a strike and quit their employment, they could notcontinue to work and remain at their positions, accept the wagespaid them, and at the same time select what part of their allottedtasks they cared to perform of their own volition, or refuse openlyor secretly, to the employer's damage, to do other work.We believe that the principle of these decisions is applicable to thesituation before us, and that, under the circumstances, the carloaders'conduct justified their discharge."'The General Counsel contends, however, that "if such activity[a slowdown] is to be condemned by the Board, it should only bedone after there has been a deliberate refusal to do the Employer'sbidding," and that here, "at the time of discharge there still hadbeen no failure to comply with any command of management." Insupport of this contention, he asserts that "after the outset of thisslowdown, the Employer obviously acquiesced in it and made noprotest"; that it "did not set a definite rate [of production], nor diditmake any statement as to what rate of production was consideredaccurate"; and that it discharged the men "without any warning orreason being given."On the record before us, however, we find no convincing evidencethat the Respondent at any time acquiesced in the slowdown.On thecontrary, it appears from the testimony regarding the dinner meetingon February 1, that the Respondent was concerned about the reducedproduction and was attempting to find some way of increasing it.Furthermore, although the Respondent admittedly did not tellthe carloaders how many cars a day they were expected to load, and,so far as the present record shows, did not warn them that they wouldbe discharged if they did not increase their production, it is clearthat the men knew that the rate they had adopted was not satisfactory.Despite this knowledge, they continued to load fewer cars a day thanthey could have loaded, or than they would have loaded for moremoney.Under these particular circumstances, we regard it as im-material that the Respondent had given them no express order as11See theWisconsincase,supra. ELK LUMBERCOMPANY339to the amount of work required, or any, warning that they would bedischarged if they failed to meet the requirement.We therefore find that the Respondent did not violate the Act bydischarging the five carloaders named in the complaint.As no otherunfair labor practices are alleged, we affirm and adopt the TrialExaminer's ruling dismissing the complaint in its entirety;.Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.The Respondent, Elk Lumber Company, is engaged in commercewithin the meaning of Section 2 (6) and (7) of the Act.2.Lumber and Sawmill Workers Union, Local No. 3063, AFL, isa labor organization, within the meaning of Section 2 (5) of the Act.3.The Respondent has not engaged in unfair labor practices withinthe meaning of Section 8 (a) (1) and (3) of the Act, as alleged inthe complaint.ORDERUpon the basis of the entire record in the case, and pursuant toSection 10 (c) of the National Labor Relations Act, the NationalLabor Relations Board hereby orders that the complaint against theRespondent, Elk Lumber Company, Medford, Oregon, be, and ithereby is, dismissed.MEMBERMURDOCK took no part in the consideration of the aboveDecision and Order.917572-51-vol. 91-23